Title: To George Washington from Frederick Frelinghuysen, 7 November 1783
From: Frelinghuysen, Frederick
To: Washington, George


                  
                     Somerset N.J.
                     
                     May it please your excellency
                     Nov. 7th 1783
                  
                  The Officers of the Militia, of the County of Somerset, beg leave to embrace the earliest opportunity, after their first General Muster since your Excellency’s Arrival in this State, to approach your Excellency with their most sincere Congratulations on the glorious Conclusion of the American Contest for Liberty & Independence, & on the happy Restoration of Peace to our late distressed Country.
                  Whilst the Supreme Council of the United States are daily making new Expressions of the unbounded Esteem they possess for your Excellency’s person, and whilst America, as one man, acknowledges the Debt of Gratitude due to your important Services, it may be thought vain in a few of the Officers of the Jersey Militia, to trouble your Excellency with their particular Declarations of Esteem & Affection—But, Sir, when we consider the Attention, at all times, paid us by your Excellency, when, during the late Conflict, we were called into the Field, Justice & Gratitude call upon us, to make public Acknowledgements of the Obligations we are under.
                  Permit us therefore to assure your Excellency, that we do & ever shall retain the liveliest sense of the paternal Care exercised towards us by your Excellency whenever, throughout the past important Contest, we were honoured by serving under your Command—And that your Excellency’s Conduct in this Respect, has endeared you to every Officer & Soldier of the County of Somerset so that Time shall not be able to efface from their Minds the Feelings of Love & Esteem.  No, Sir, whilst they revere your Character & regard you as the Father of your Country, they also gratefully remember that whenever they were called out to the Defence of American Freedom, they were honoured with your Excellency’s kindest Notice, & that, when Matters of greater Importance might reasonably have been supposed to engross your whole Attention, you still extended your generous Concern to the smallest parties of Militia, who were on Duty. within the reach of your benevolent Care.
                  We sincerely wish, Sir, that when you have taken leave of publick Business, you may be blessed with a happy & prosperous Journey to your Place of Residence, & that you may there enjoy that continual Feast of Felicity, which must ever be the portion of those who retire from the noise & Tumult of the World, with a Consciousness of having discharged the Duties of the most Important Stations with Honour & Integrity.  In particular we hope & trust, that your Excellency’s future happiness will not be interrupted by any ungrateful Conduct of this emancipated Country towards those deserving Men, by whose persevering Valour, & unparalled Sufferings, the present glorious Revolution has, with the Blessing of Providence, been happily effected—And we beg leave, for our Parts, to assure your Excellency, that we shall exert ourselves to the utmost sphere of our Influence, & by our Example, in procuring for those distinguished Patriots Ample compensation for their meritorious Services.
                  May the indulgent Father of Mercies grant your Excellency a long & happy Life, & when you have finished the work allotted you on this Stage of Action, May you ascend to the enjoyment of more refined Pleasures, leaving your Memory indelibly engraven in the Hearts of your grateful Countrymen, & your Example the brightest Model for those of your Posterity, who shall wish to distinguish themselves by a disinterested Love of Freedom, & fan inviolable Attachment to Virtue.  We are, Sir, with the most perfect Esteem, in Behalf of our respective Regiments, Your Excellency’s most obedient & very humble Servants
                  
                     Fred. Frelinghuysen Col. 1st bat. Somerset Mila
                     Henry Van Dike Col. 2 bat. Somst
                     Peter D. Vroom Lt Col. 2d bat. Somt Militia
                     Richd McDonald Major 1st bat. Somt
                     Abm Nevius Major 2d Bat. of Somt Milia
                  
               